department of the treasury internal_revenue_service washington d c date cc dom fs proc uilc dollar_figure number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject substantive consolidation of tefra entities this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend partnerships partnership business investor partnerships sales partnership management partnership operational partnership x y date date issue1 to what extent would the substantive consolidation of a group of partnerships by a bankruptcy court impact tefra proceedings with regard to partners of those partnerships conclusion because the partnership is not a party to a tefra proceeding the consolidation of by bankruptcy court of a group of partnerships will not impact the tefra proceeding facts at the time of your request there are two cases pending before the bankruptcy court involving two partnerships of a group of related partnerships the partnerships are a series of tax_shelters involving partnership business the shelter includes investor partnerships which purchased partnership business from sales partnership the investor partnerships also pay management fees to management partnership lastly money flowed to operational partnership which operated the facilities for the partnership business there are over x investors in a total of y investor partnerships the sales management and operational partnerships are essentially comprised of the founders and promoters of the tax_shelter operational partnership filed a chapter petition and a plan has been confirmed the sales and management partnerships were forced into involuntary bankruptcy by a group investors and those cases are pending a united_states trustee was appointed to monitor the sales and management partnerships’ cases the trustee initiated a declaratory judgement action in the bankruptcy court requesting that the court collapse all partnerships including the investor partnerships that were not before the court into a single entity the basis for collapsing such entities is that all of the entities have shared common accounts and books_and_records from a bookkeeping standpoint the partnerships have made no meaningful distinctions among themselves and from a practical standpoint have operated as a single enterprise 1due to events that occurred during the time this request for advice was pending several issues raised in your original request have been rendered moot accordingly we are limiting our response to the sole issue that remains relevant following the court order regarding substantive consolidation nearly all of the partnerships are subject_to the tefra unified_audit and litigation procedures and are either currently under examination or docketed before the tax_court cases generally fall into four categories under exam docketed but not yet tried docketed and awaiting opinion and decided the result of these tefra proceedings consistently have been and we believe will continue to be deficiencies in the income_tax liabilities of the partners also several of the investor partnerships have been assessed late_filing_penalties which are liabilities of the partnerships because the partners are all general partners in some instances these late_filing_penalties are being collected from the partners on date the bankruptcy court granted the trustee’s motion to consolidate into one entity the two debtor partnerships with y investor partnerships as of date the date the involuntary bankruptcies were filed the motion was based on the inability to determine the relative ownership of the assets and liabilities of each partnership law and analysis the jurisdiction of the bankruptcy court is limited to matters concerning the debtor the bankruptcy code permits determination by the bankruptcy court of any unpaid tax_liability of the debtor that has not been contested before or adjudicated by a judicial or administrative tribunal of competent jurisdiction before the bankruptcy case s rep no see also u s c sec_505 though the court may determine that the debtor partnerships are a common enterprise with the investor partnerships this should have no impact on the tefra unified_audit and litigation procedures in congress enacted the tefra2 unified_audit and litigation procedures to simplify and streamline the partnership audit litigation and assessment process the underlying principle of tefra is that the tax treatment of items of partnership income loss deductions and credits will be determined at the partnership level in a unified partnership proceeding rather than separate proceedings with the partners accordingly the service may examine the partnership as an entity rather than conduct a separate examination as to each of the partners despite the creation of a unified procedure for audit and litigation the manner of tax reporting and assessment is not affected by tefra and it is the partners that are the true subject of a tefra proceeding the conference_report 2tax equity and fiscal responsibility act of pub_l_no 3conf rep no pincite 1982_2_cb_462 to tefra expressly notes that f or income_tax purposes partnerships are not taxable entities instead a partnership is a conduit in which the items of partnership income deduction and credit are allocated among the partners for inclusion in their respective income_tax returns for example a partnership files a form_1065 u s partnership return of income however this form is merely an informational return that sets forth the amounts of partnership items and includes schedules allocating such items among the partners the enactment of tefra merely set forth rules as to the administrative procedures for making adjustments to these items taxes continue to be assessed against the partners and the partnership continues to be a mere conduit for tax purposes the issue of the interplay between a partnership in bankruptcy and a tefra proceeding has been addressed in numerous cases most notably in 95_tc_51 the tax_court addressed the impact of the bankruptcy stay on a tefra proceeding when the partnership was in bankruptcy the court noted that for bankruptcy purposes a partnership is an entity separate and distinct from its partners id t c pincite most importantly the court noted that although a tefra proceeding determines partnership items u ltimately however it is the tax_liability of the individual partners which is affected by the redetermination of the adjustments as to the return of the partnership id t c pincite in reaching its conclusion the tax_court relied heavily on 904_f2d_477 9th cir which expressly held that ‘ sec_505 does not permit the bankruptcy court to determine the tax_liabilities of the non-debtor partners id f 2d pincite most recently this issue was addressed in hoyt and sons ranch properties ltd v commissioner tcmemo_1998_77 in which the court succinctly stated that because a tefra partnership proceeding ultimately concerns the tax_liability of the partnership’s individual partners and recognizing that a partnership in bankruptcy is an entity separate and distinct from its partners we conclude that a partnership level proceeding may be commenced and concluded in this court without violating the automatic_stay the courts have repeated recognized that a bankruptcy court cannot exercise jurisdiction over the tax matters of non-debtor partners of a partnership in bankruptcy late filing penaltie sec_4conf rep no pincite 1982_2_cb_462 with regard to the late_filing_penalties imposed on the partnership we reach a different conclusion a tefra proceeding is a proceeding with respect to partnership items of the partners in the aggregate sec_6221 partnership items are by definition limited to items required to be taken into account by the partnership under subtitle a sec_6231 late_filing_penalties are imposed by subtitle f and thus are not subject_to the tefra proceeding accordingly the above analysis regarding the impact of the partnership’s bankruptcy on the tefra proceeding is inapplicable the late filing penalty at issue in this case was imposed pursuant to sec_6698 which expressly imposes liability for the penalty on the partnership sec_6698 sec_505 of the bankruptcy code vests the bankruptcy court with jurisdiction to determine the amount of any penalty relating to a tax because this penalty is imposed on the debtor partnership it may be determined by the bankruptcy court if you have any further questions please call deborah a butler assistant chief_counsel field service by patrick putzi special counsel natural_resources
